FILED
                             NOT FOR PUBLICATION                            JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BARBARA A. STUART ROBINSON,                      No. 11-35025

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05652-RBL

  v.
                                                 MEMORANDUM *
STATE OF WASHINGTON
DEPARTMENT OF CORRECTIONS,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Barbara A. Stuart Robinson appeals pro se from the district court’s judgment

dismissing her action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. In re Ford Motor Co./Citibank (South Dakota), N.A., 264


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 952, 955 (9th Cir. 2001). We review de novo, Peralta v. Hispanic Bus., Inc.,

419 F.3d 1064, 1068 (9th Cir. 2005), and we affirm.

      The district court properly dismissed the action because the complaint does

not allege facts to support federal question or diversity jurisdiction. See id. (“In

civil cases, subject matter jurisdiction is generally conferred upon federal district

courts either through diversity jurisdiction, 28 U.S.C. § 1332, or federal question

jurisdiction, 28 U.S.C. § 1331.”); see also Vaden v. Discover Bank, 556 129 S. Ct.

1262, 1272 (2009) (explaining that § 1331 confers jurisdiction over civil actions

‘arising under’ federal law and that an action ‘arises under’ federal law only where

the plaintiff’s statement of the claim shows that the claim is based on federal law

(citations omitted)).

      We do not consider issues raised by Robinson for the first time on appeal.

See Janes v. Wal-Mart Stores Inc., 279 F.3d 883, 887-88 (9th Cir. 2002).

      AFFIRMED.




                                           2                                     11-35025